Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 02/24/2021 for application number 17/249252. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-16), (17-18) and (19-20) are presented for examination.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/01/2021 was filed prior to current Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

Claims 19-20 are directed to allowable subject matter if the below mentioned rejection and objections are addressed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Yohei. International Application JP 2019207527 A (hereinafter Yohei) in view of Huan-yu. International application CN 110457656 A (hereinafter Huan-yu) and further in view of Le chevalier et al. US Patent Application Publication US 20140281903 A1 (hereinafter Le chevalier).
Regarding claim 1, Yohei teaches A method comprising: accessing, by a hardware processor (page. 2, paragraph 9) markdown data content comprising a first expression describing a first link (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei teaches accessing the Wiki server with text written in a language such as Markdown, and wherein the text describes webpages) and processing, by the hardware processor, the markdown data content to render the markdown data content for display through a graphical user interface, the processing comprising (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei discloses processing and displaying the content via a browser based on the markdown data) determining, by the hardware processor, whether the first link is associated with first metadata (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei describes a script from the Wiki server that defines a screen configuration for enabling page editing and browsing and synchronizing the markdown text with the Wiki server by converting the markdown text into a visual page).
Yohei does not teach and in response to determining that the first link is associated with the first metadata: accessing, by the hardware processor, the first metadata.
However, in analogous arts of markdown content with action binding, Huan-yu teaches and in response to determining that the first link is associated with the first metadata: accessing, by the hardware processor, the first metadata (Claims 2 and 16 text, wherein Huan-yu describes analyzing the metadata of the markdown file for a specific webpage and generates an HTML webpage document).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Yohei with Huan-yu by incorporating the method of in response to determining that the first link is associated with the first metadata: accessing, by the hardware processor, the first metadata of Huan-yu into the method of accessing markdown data content comprising an expression describing a link of Yohei for the purpose of incorporating an addition features such as document display preview effect (Huan-yu: Abstract).
Yohei does not teach rendering, by the hardware processor, a graphical element in association with the first metadata.
However, in analogous arts of markdown content with action binding, Le Chevalier teaches rendering, by the hardware processor, a graphical element in association with the first metadata ([0067-0068] wherein Le Chevalier teaches rendering graphical elements on a device based the metadata).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Yohei with Le Chevalier by incorporating the method of rendering, by the hardware processor, a graphical element in association with the first metadata of Le Chevalier into the method of accessing markdown data content comprising an expression describing a link of Yohei in order to incorporate a tool that verifies whether a user is entitled to access a content (Le Chevalier: [0067]).
Regarding claim 2, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the first metadata describes a user invokable action with respect to an external system ([0067-0068] wherein Le Chevalier displays content based the user’s request).
Regarding claim 3, Yohei as modified by Huan-yu and Le Chevalier teaches receiving, by the hardware processor, a user selection of the graphical element; and in response to the user selection, causing, by the hardware processor, execution of the user invokable action without navigating away from rendered markdown data content metadata (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei describes a script from the Wiki server that defines a screen configuration for enabling page editing and browsing and synchronizing the markdown text with the Wiki server by converting the markdown text into a visual page).
Regarding claim 4, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the user invokable action comprises at least one of starting, restarting, pausing, or stopping a service operating on the external system ([0065] wherein Le chevalier teaches starting a content services).
Regarding claim 5, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the user invokable action is associated with a workflow of operations to be performed with respect to the external system when the user invokable action is invoked by a user ([0064], [0069] wherein Le chevalier describes a steps of processing data based on the user’s request).
Regarding claim 6, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the first expression uses markdown syntax configured to bind the markdown data content to the first metadata (page. 3, paragraph 3 wherein Yohei binds the editing action into markdown syntax)
Regarding claim 7, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the markdown data content is stored in a markdown file (page. 2, paragraph 7, page. 10, paragraph 3, page 8, paragraph 7, wherein Yohei stores markdown data in a folder). 
Regarding claim 8, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the first link comprises a domain name address ([0067-0068] wherein Le Chevalier incorporates URLs as a link). 
Regarding claim 9, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the first link comprises a universal resource locator ([0067-0068] wherein Le Chevalier incorporates URLs as a link). 
 Regarding claim 10, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the graphical element comprises a button (page. 8 paragraphs 5 and 7, page. 9, paragraph 1 wherein Yohei discloses buttons as graphical element).
Regarding claim 11, Yohei as modified by Huan-yu and Le Chevalier teaches receiving, by the hardware processor, a request to add a new user invokable action, to the markdown data content, for an external system; and based on the request, causing, by the hardware processor, a second expression to be added to the markdown data content, the second expression describing a second link associated with second metadata, the second metadata comprising the new user invokable action for the external system (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei receives multiple editing actions from users and incorporates them in the markdown text to convert them or a visual display page), (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei teaches accessing the Wiki server with text written in a language such as Markdown, and wherein the text describes webpages).
Regarding claim 12, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the causing the second expression to be added to the markdown data content comprises: receiving a first user input that selects the new user invokable action from a plurality of available user invokable actions; and receiving a user-defined description for the new user invokable action (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei receives multiple editing actions from users and incorporates them in the markdown text to convert them or a visual display page), (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei teaches accessing the Wiki server with text written in a language such as Markdown, and wherein the text describes webpages).
Regarding claim 13, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the causing the second expression to be added to the markdown data content comprises:Attorney Docket No. 5245.004US1 32receiving a second user input that selects a workflow, from a plurality of available workflows, to be performed in response to the new user invokable action being invoked by a user (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei is directed to receiving multiple editing actions from users and incorporates them in the markdown text to convert them or a visual display page), (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei teaches accessing the Wiki server with text written in a language such as Markdown, and wherein the text describes webpages), ([0064], [0069] wherein Le chevalier describes a steps of processing data based on the user’s request).
Regarding claim 14, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the causing the second expression to be added to the markdown data content comprises: receiving a third user input that provides one or more settings to be used by the workflow when the workflow is performed in response to the new user invokable action being invoked by the user (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei is directed to receiving multiple editing actions from users and incorporates them in the markdown text to convert them or a visual display page), (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei teaches accessing the Wiki server with text written in a language such as Markdown, and wherein the text describes webpages), ([0064], [0069] wherein Le chevalier describes a steps of processing data based on the user’s request).
Regarding claim 15, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the markdown data content describes a runbook for an external system (page. 4, paragraph 8, page 5, paragraph 2 wherein Yohei discloses the Wiki server that receives the user’s action that includes the edits that describes the user’s actions, and wherein the actions are saved as a log in the Wiki server).
Regarding claim 16, Yohei as modified by Huan-yu and Le Chevalier teaches wherein the first metadata describes a user invokable action associated with the runbook (page. 4, paragraph 8, page 5, paragraph 2 wherein Yohei discloses the Wiki server that receives the user’s action that includes the edits that describes the user’s actions, and wherein the actions are saved as a log in the Wiki server).
Regarding claim 17, Yohei teaches A non-transitory computer-readable medium comprising instructions that, when executed by a hardware processor of a device, cause the device to perform operations comprising (page. 5, paragraph 6) accessing markdown data content comprising an expression describing a link (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei teaches accessing the Wiki server with text written in a language such as Markdown, and wherein the text describes webpages) and processing the markdown data content to render the markdown data content for display through a graphical user interface, the processing comprising (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei discloses processing and displaying the content via a browser based on the markdown data) determining whether the link is associated with metadata (page. 5, paragraph 2, page. 6, paragraph 7, page 13, paragraph 1, page 15, paragraph 13 wherein Yohei describes a script from the Wiki server that defines a screen configuration for enabling page editing and browsing and synchronizing the markdown text with the Wiki server by converting the markdown text into a visual page).
Yohei does not teach and in response to determining that the link is associated with the metadata: accessing the metadata.
However, in analogous arts of markdown content with action binding, Huan-yu teaches and in response to determining that the link is associated with the metadata: accessing the metadata (Claims 2 and 16 text, wherein Huan-yu describes analyzing the metadata of the markdown file for a specific webpage and generates an HTML webpage document).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Yohei with Huan-yu by incorporating the method and in response to determining that the link is associated with the metadata: accessing the metadata of Huan-yu into the method of accessing markdown data content comprising an expression describing a link of Yohei for the purpose of incorporating an addition features such as document display preview effect (Huan-yu: Abstract).
Yohei does not teach and rendering a graphical element in association with the metadata.
However, in analogous arts of markdown content with action binding, Le Chevalier teaches rendering a graphical element in association with the metadata ([0067-0068] wherein Le Chevalier teaches rendering graphical elements on a device based the metadata).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Yohei with Le Chevalier by incorporating the method of rendering a graphical element in association with the metadata of Le Chevalier into the method of accessing markdown data content comprising an expression describing a link of Yohei in order to incorporate a tool that verifies whether a user is entitled to access a content (Le Chevalier: [0067]).
Claim 18 is similar in scope to claim 3 therefore the claim is rejected under similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144